Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The examiner for the prosecution for the instant application has been changed. Please address all future correspondence to Examiner Bhat, AU 1634. 

Claim status
4.	In the claim listing of 11/19/21 claims 1-3, 5, 7-10, 12-14, 16-17, 20, 26-27, 29-30 and 35-36 are pending in this application and are under prosecution. Claims 1, 13, 20, 26-27 and 35-36 are amended. Claims 4, 6, 11, 15, 18-19, 21-25, 28 and 31-34 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Nucleotide and/or Amino Acid Sequence Disclosures
5.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawing (Fig. 7) is not identified by sequence identifiers in accordance with 37 CFR either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
	Applicant is suggested to follow the guidance listed in attached PTO 2301 form with this action. If further guidance is needed applicant is suggested contact the appropriate personnel listed in PTO-2301 form.

Drawings-Objected
6.	The drawings filed on 9/13/18 has been objected in view of not identifying the nucleic acid sequences present in Fig. 7 by SEQ ID NOS. To overcome the objection, applicant is suggested to follow the guidance listed in the previous section.
It is noted that the previous examiner has indicated that the drawings are acceptable, which is an oversight on the part of the examiner.

Specification-Objected
  7.	The specification is objected because nucleic acid sequences present in Fig. 7 has not been identified by SEQ ID NOS in said figure legend. If applicant wants to submit a new drawing for figure 7 identifying sequences with SEQ ID NOS in the drawing, the said objection will be withdrawn.
	The specification is also objected over the recitation of “oligonucelotide” in paragraph 0065, which appears to be minor typographical error. Applicant is suggested to replace with “oligonucleotide” instead. 

Claim Objections
8.	Claims 1 and 20 are objected to because of the following informalities:
	Claim 1 is objected over the recitation of “configured to configured to” in line 9 because it appears to be minor typographical error (i.e., duplicate phrase of “configured to”) and suggested to delete one of the “configured to” phrase. Appropriate correction is required.
	Claim 20 is objected over the recitation of “oligonucelotide” in line 2, which appears to be minor typographical error. Applicant is suggested to replace with “oligonucleotide” instead. 


Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 20, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is indefinite over the recitation of “wherein the detection moiety is an
oligonucelotide, an aptamer, or any combination thereof” because claim 20 is dependent from claim 13, which require “a detection moiety that comprises a plurality of amino acids”. It is unclear as to how the detection moiety comprising plurality of amino acids further comprise an oligonucleotide, an aptamer, or any combination thereof. In other words, metes and bounds of instant claim 20 is unclear.
	Claim 35 is indefinite over the recitation of “wherein the detection moiety is an
oligonucelotide, an aptamer, or any combination thereof” because claim 35 is dependent from claim 26, which require “a detection moiety that comprises a plurality of amino acids”. It is unclear as to how the detection moiety comprising plurality of amino acids further comprise an oligonucleotide, an aptamer, or any combination thereof. In other words, metes and bounds of instant claim 35 is unclear.
	Claim 36 is indefinite over the recitation of “wherein the detection moiety is an


Claim Rejections - 35 USC § 112(d)
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 20, 35 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 20 is dependent from claim 13, which require “a detection moiety that comprises a plurality of amino acids”. Claim 20 require the limitation of “wherein the detection moiety is an oligonucelotide, an aptamer, or any combination thereof”. 
Therefore, the limitation of claim 20 thus fail to further limit the limitation of claim 13.	

Therefore, the limitation of claim 35 thus fail to further limit the limitation of claim 26.
	Claim 36 is dependent from claim 27, which require “a detection moiety that comprises a plurality of amino acids”. Claim 36 require the limitation of “wherein the detection moiety is an oligonucleotide, an aptamer, or any combination thereof”.
Therefore, the limitation of claim 36 thus fail to further limit the limitation of claim 27.	
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	

Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	Claims 1-3, 5, 7-10, 12-14,16-17, 20, 26-27, 29-30 and 35-36 are rejected under 35 USC 103 as being unpatentable over Johnson et al (WO 2014/176524, cited in the previous office action) in view of Atanassov et al (WO 2014/145377 published Sep. 18, 2014).
	Claim interpretation: Instant claims are drawn to a device (i.e., an apparatus).
Regarding an apparatus (i.e., device), MPEP 2114 makes it clear that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure 
The device of instant independent claims 1 and 13 are rejected based on the device components and not on what device does and the manner of operating the device. 
Also, claims recited with an alternate claim language “or” or “and/or” has been interpreted to require single limitation.
The instant specification does not provide provides a limiting definition for a “detection moiety”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the detection moiety (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the detection moiety encompasses a protein or peptide or polypeptide (i.e., plurality of amino acids).
The device of instant claim 1 require (1) a portion of graphene, one of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene attached to and in electrical communication (i.e., an electrode) with the portion of graphene, wherein the leaving group in the form of N-hydroxysuccinimide and a detection moiety comprise a protein (i.e., plurality of amino acids or peptide or polypeptide).
	Instant independent claims 1 and 13 drawn to a device comprising similar structural components (see below) and therefore are rejected together.

    PNG
    media_image1.png
    329
    270
    media_image1.png
    Greyscale

	Johnson and Atanassov teach a device comprising graphene and 1-pyrene
butanoic acid succinimidyl ester for generating graphene device and therefore analogous arts. Johnson teaches the components of instant claims 1 and 13 except for the limitation of a molecule of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene, which is taught by Atanassov for providing a foot at one end and an ester moiety-containing alkyl chain at the opposite head end to engage in a noncovalent pi-pi interaction at the foot end and in a covalent interaction at the head that provide larger foot with a chirality or molecular symmetry that confers a planar shape would have more surface area available for pi-pi interactions with the substrate.
	Regarding claims 1 and 13, Johnson teaches a device in figure 3 (as shown below), a graphene layer 30 functionalized through the use of a diazonium salt to create a carboxylate group 32 on the surface of the graphene layer 30, the resulting carboxylate group 32 is activated with a carbodiimide such as 1-ethyl-3-[3-
		
	
    PNG
    media_image2.png
    413
    481
    media_image2.png
    Greyscale

In another embodiment, Johnson teaches functionalizing a graphene field effect transistor having a graphene layer, comprising exposing the graphene layer to 1-pyrene butanoic acid succinimidyl ester molecules having pyrene portions and NHS ester portions to create pi-pi stacking bonds between the pyrene portion and the graphene, and displacing the NHS ester portions with detection molecules having an accessible amine group so as to create an amide bond between the graphene layer and a detection molecule (paragraph 0017) and also teaches that the graphene has superior electrical properties (Example 1 and paragraph 0004).

The artisan would also recognize that the teachings of Johnson as discussed above meets the limitations of claim 13 of a portion of graphene and a pyrene molecule attached to and in electrical communications with the portion of the graphene and being  comprising a leaving group configured to be displaced by an amine group of a detection moiety (i.e., mu protein) comprising a plurality of amino acids and the detection moiety being configured to bind to the target opioid molecule.
	As discussed above, Johnson does not specifically teach the limitation of molecule of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene, which is taught by Atanassov, who teaches a polyarene structures for using linking molecule include pyrene butanoic acid succinimidyl ester (PBSE)(Fig. 2), which include pyrene (Fig. 3), pyrelene (Fig. 4), benzo(a)pyrene (Fig. 5), benzo(ghi)pyrene (Fig. 6), corene (Fig. 7), corannulene (Fig. 8), ovalene (Fig. 9). Atanassov also teaches, tethering molecule comprising two parts a polycyclic aromatic or polyarene "foot" at one end; and an ester moiety-containing alkyl chain at the opposite "head" end, which enables them to act as a tethering molecule between the cofactors and graphene-like substrates that are able to engage in a noncovalent pi-pi interaction at the foot end and in a covalent would have more surface area available for pi-pi interactions with the substrate, which can be used as biosensors in clinical diagnostic, food industry, medical drug development and environmental and military applications, as well as in reagent less biofuel cells for power generation (Abstract and paragraphs 0030-0032, emphasis underlined by the examiner), thus providing teachings, suggestions and motivation to include the phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene molecule of Atanassov in the device of Johnson.
	The artisan would also recognize that while combining the components of Atanassov in the device of Johnson some routine optimization is need, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to include the phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene components in the device of claims 1 and 13 for increasing the utilities of the device of Johnson as taught by Atanassov, as discussed above.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the components of Atanassov in the device of Johnson with a reasonable expectation of success with the expected benefit of increasing the utilities of the device of Johnson as taught by Atanassov. An artisan having ordinary skill in the art would have reasonable expectation of success 
The teachings of Johnson and Atanassov regarding dependent claims of claims 1 and 13 are discussed below.
Regarding claims 2, 3, 5, 14, 16 and 17, as discussed above while rejecting claims 1 and 13, Johnson in view of Atanassov teaches pyrene phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene, non-covalent pi-pi interaction at the foot end and in a covalent interaction at the head and hydrogen binding (Johnson Example 10; Atanassov, Figs. 3-7 and paragraphs 0030-0032), which meets the limitations of said claims.
Regarding claims 7-9, Johnson teaches a leaving group is NHS ester, which contains N-hydroxysuccinimide (Fig. 3).
Regarding claim 10, Johnson teaches that the portion of graphene is disposed on a substrate (Fig. 1).
Regarding claim 12, Johnson teaches that the graphene is in electrical communication with at least one electrode (paragraph 0008).	
Regarding claim 20, Johnson teaches the oligonucleotide (paragraph 0091).
Regarding claim 26, as amended require the steps of contacting a sample to a detection moiety attached to a portion of graphene, the detection moiety comprising a plurality of amino acids and the detection moiety being configured to configured to bind to a target molecule, the detection moiety being attached to a molecule of anthracene, 
The teachings of Johnson in view of Atanassov regarding the limitations of the detection moiety attached to a portion of graphene, the detection moiety comprising a plurality of amino acids and the detection moiety being configured to configured to bind to a target molecule, the detection moiety being attached to a molecule of phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene and in electrical communication with a portion of graphene are discussed above, while rejecting claims 1 and 13.
Johnson also teaches detecting the opioid target require contacting a sample with the device comprising the mu protein detection moiety and measuring the electrical signal (Figs. 3 and 6 and their associated descriptions in the text).    
Regarding claim 35, Johnson teaches the oligonucleotide (paragraph 0091).
Regarding claim 27, Johnson teaches a method of fabricating a detector device (Fig. 1, paragraphs 0059-0062). The teachings of Johnson in view of Atanassov regarding the limitations of the detection moiety attached to a portion of graphene, the detection moiety comprising a plurality of amino acids and the detection moiety being configured to configured to bind to a target molecule, the detection moiety being attached to a molecule of phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene and in electrical communication with a portion of graphene are discussed above, while 
Regarding claims 29 and 30, Johnson in view of Atanassov teaches the steps of attaching the molecule of phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene is effected by pi-pi orbital interaction, by covalent bonding, by ionic bonding, by hydrogen bonding and attaching a detection moiety to the molecule of anthracene, phenanthrene, tetracene, chrysene, triphenylene, pentacene, benzo[a]pyrene, corannulene, benzo[ghi]perylene, coronene, or ovalene is effected by a displacement reaction (e.g., Johnson Fig. 3, paragraph 0028).
Regarding claim 36, Johnson teaches the oligonucleotide (paragraph 0091).

Withdrawn Rejections and Response to the Remarks
15.	The previous rejection of claim 36 has been withdrawn in view amendment to said claim (Remarks, section II).
16. 	The previous rejection of claims 1-3, 5, 7-10, 12-14, 16-17, 19-20, 26-27, 29-30, and 35 being obvious over Johnson 2014 in view of Schneider has been withdrawn in view of amendments to claims 1, 13, 26 and 27 and to solely expedite the prosecution. 	The arguments have been fully considered (Remarks, section III). They are moot in view of withdrawn rejection necessitated by the amendments to claims 1, 13, 26 and 27.
17.	Per request from the applicant, the ODP rejection will be held in abeyance “until patentable subject matter is identified in the present application”(Remarks, section I).


Conclusion
18.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634